DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/9/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16, 18, and 20 of U.S. Patent No. 10,629,592. 
Claim 1 of the instant application corresponds with claim 1 of the ‘592 patent.
Claim 2 of the instant application corresponds with claim 6 of the ‘592 patent.
Claim 3 of the instant application corresponds with claim 9 of the ‘592 patent.
Claim 4 of the instant application corresponds with claims 9-10 of the ‘592 patent.
Claim 5 of the instant application corresponds with claim 3 of the ‘592 patent.
Claim 6 of the instant application corresponds with claim 10 of the ‘592 patent.
Claim 7 of the instant application corresponds with claim 4 and 10 of the ‘592 patent.
Claim 8 of the instant application corresponds with claim 4 and 10 of the ‘592 patent.
Claim 9 of the instant application corresponds with claim 7 of the ‘592 patent.
Claim 10 of the instant application corresponds with claim 8 of the ‘592 patent.
Claim 11 of the instant application corresponds with claim 11 of the ‘592 patent.
Claim 12 of the instant application corresponds with claim 11 of the ‘592 patent.
Claim 13 of the instant application corresponds with claim 11 of the ‘592 patent.
Claim 14 of the instant application corresponds with claim 13 of the ‘592 patent.
Claim 15 of the instant application corresponds with claim 14 of the ‘592 patent.
Claim 16 of the instant application corresponds with claim 19 of the ‘592 patent.
Claim 17 of the instant application corresponds with claim 20 of the ‘592 patent.
Claim 18 of the instant application corresponds with claim 15 of the ‘592 patent.
Claim 19 of the instant application corresponds with claim 16 of the ‘592 patent.
Claim 20 of the instant application corresponds with claim 18 of the ‘592 patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-19 of U.S. Patent No. 11,063,038. 
Claim 1 of the instant application corresponds with claim 1 of the ‘038 patent.
Claim 2 of the instant application corresponds with claim 6 of the ‘038 patent.
Claim 3 of the instant application corresponds with claim 9 of the ‘038 patent.
Claim 4 of the instant application corresponds with claims 9-10 of the ‘038 patent.
Claim 5 of the instant application corresponds with claim 3 of the ‘038 patent.
Claim 6 of the instant application corresponds with claims 2-3 of the ‘038 patent.
Claim 7 of the instant application corresponds with claims 2-4 of the ‘038 patent.
Claim 8 of the instant application corresponds with claims 2-4 of the ‘038 patent.
Claim 9 of the instant application corresponds with claim 7 of the ‘038 patent.
Claim 10 of the instant application corresponds with claim 8 of the ‘038 patent.
Claim 11 of the instant application corresponds with claim 11 of the ‘038 patent.
Claim 12 of the instant application corresponds with claim 11 of the ‘038 patent.
Claim 13 of the instant application corresponds with claim 12 of the ‘038 patent.
Claim 14 of the instant application corresponds with claim 13 of the ‘038 patent.
Claim 15 of the instant application corresponds with claim 14 of the ‘038 patent.
Claim 16 of the instant application corresponds with claim 15 of the ‘038 patent.
Claim 17 of the instant application corresponds with claim 16 of the ‘038 patent.
Claim 18 of the instant application corresponds with claim 17 of the ‘038 patent.
Claim 19 of the instant application corresponds with claim 18 of the ‘038 patent.
Claim 20 of the instant application corresponds with claim 19 of the ‘038 patent.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of copending Application No. 17/370,045 (reference application). 
Claim 1 of the instant application corresponds with claim 1 of the ‘045 application.
Claim 2 of the instant application corresponds with claim 6 of the ‘045 application.
Claim 3 of the instant application corresponds with claim 9 of the ‘045 application.
Claim 4 of the instant application corresponds with claims 9-10 of the ‘045 application.
Claim 5 of the instant application corresponds with claim 3 of the ‘045 application.
Claim 6 of the instant application corresponds with claims 2-3 of the ‘045 application.
Claim 7 of the instant application corresponds with claims 2-4 of the ‘045 application.
Claim 8 of the instant application corresponds with claims 2-4 of the ‘045 application.
Claim 9 of the instant application corresponds with claim 7 of the ‘045 application.
Claim 10 of the instant application corresponds with claim 8 of the ‘045 application.
Claim 11 of the instant application corresponds with claim 11 of the ‘045 application.
Claim 12 of the instant application corresponds with claim 12 of the ‘045 application.
Claim 13 of the instant application corresponds with claim 13 of the ‘045 application.
Claim 14 of the instant application corresponds with claim 14 of the ‘045 application.
Claim 15 of the instant application corresponds with claim 15 of the ‘045 application.
Claim 16 of the instant application corresponds with claim 16 of the ‘045 application.
Claim 17 of the instant application corresponds with claim 17 of the ‘045 application.
Claim 18 of the instant application corresponds with claim 18 of the ‘045 application.
Claim 19 of the instant application corresponds with claim 19 of the ‘045 application.
Claim 20 of the instant application corresponds with claim 20 of the ‘045 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812